DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,896,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely a reordering for the previously allowed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergeron US 4,474,308 in view of Balaban et al. US 5,304,119.
Bergeron discloses an apparatus, comprising:

(Re claim 1) “a housing defining an actuation pathway and a channel in communication with the actuation pathway” (1 figure 1,2). “the housing having a distal end portion” (2 figure 1,2). “a delivery member, at least a portion of the delivery member being disposed within the actuation pathway such that a distal end portion of the delivery member and the distal end portion of the housing define a 
Bergeron does not disclose that the distal end portion of the delivery member configured to engage the distal end portion of the housing when the delivery member is moved in the distal direction relative to the housing to deform the distal end portion of the housing to produce an opening through which the drug-containing tablet can be expelled.
Balaban teaches that the distal end portion of the delivery member configured to engage the distal end portion of the housing when the delivery member is moved in the distal direction relative to the housing to deform the distal end portion of the housing to produce an opening through which the drug-containing tablet can be expelled (50,52,44 figure 2,3).
It would have been obvious to one skilled in the art to modify the system of Bergeron to include that the distal end portion of the delivery member configured to engage the distal end portion of the housing when the delivery member is moved in the distal direction relative to the housing to deform the distal end portion of the housing to produce an opening through which the drug-containing tablet can be expelled because it protects the tablet until it is ready to be dispensed in the proper location.

(Re claim 2) “the distal end portion of the delivery member includes a sloped surface configured to engage a sloped surface of the distal end portion of the housing when the delivery member is moved 
	(Re claim 4) “the housing includes a first portion having a distal end portion and a second portion having a distal end portion, the distal end portion of the second portion being at least partially disposed in the distal end portion of the first portion before the delivery member is moved in the distal direction to produce the opening” (67,68,50,52 figure 2,3).
	(Re claim 5) “the distal end portion of the delivery member is configured engage the distal end portion of the second portion of the housing when the delivery member is moved in the distal direction relative to the housing to produce the opening” (44,50,52 figure 2,3; Balaban).
	(Re claim 6) “the housing includes a first portion and a second portion, the first portion and second portion collectively define the actuation pathway,at least one of the first portion or second portion is configured to flexibly deform when the delivery member is moved in the distal direction relative to the housing to produce the opening” (44,50,52 figure 2,3; Balaban).
(Re claim 9,10) Bergeron is capable of delivering a pill or tablet which could be a sufentanil tablet of the given potency and volume.
	(Re claim 11) “the housing defines a channel; and the second protrusion of the delivery member is slidably disposed within the channel, and edge of the second protrusion is configured to limit movement of the delivery member relative to the housing in the distal direction” (16 figure 3,2).
	
Claims 8 and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergeron US 4,474,308 in view of Balaban et al. US 5,304,119 and Poutiatine et al. US 2007/0186923.
	(Re claim 8,13) Bergeron/Balaban discloses the system as rejected above.

	Poutiatine teaches that the distal end portion of the delivery member includes a first sloped surface and a second sloped surface spaced apart from the first sloped surface by the recessed portion (126,86 figure 7A-D, 8B).
	It would have been obvious to one skilled in the art to modify the apparatus of Bergeron/Balaban to include that the distal end portion of the delivery member includes a first sloped surface and a second sloped surface spaced apart from the first sloped surface by the recessed portion because the recess better matches the shape of the tablet/pill which improves dispensing and helps prevent damage to the pill/tablet.

Bergeron discloses an apparatus comprising:
(Re claim 12,13) “a housing including a first portion coupled to a second portion to define an actuation pathway” (1-3 figure 1-3). “a delivery member, a distal end portion of the delivery member including a -recessed- portion, at least a portion of the delivery member being disposed within the actuation pathway such that a distal end portion of the delivery member including the -recessed- portion and a distal end portion of the housing define a volume configured to contain a drug-containing tablet” (12 figure 2). “the delivery member configured to move relative to the housing in a distal direction to expel the drug-containing tablet from the volume” (12,7,13 figure 2,3).
	Bergeron does not disclose that the delivery member is configured to flexibly deform at least one of the first portion or second portion of the housing when the delivery member is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled nor a recessed portion.

Poutiatine teaches a recessed portion (126,86 figure 7A-D, 8B).
It would have been obvious to one skilled in the art to modify the system of Bergeron to include that the distal end portion of the delivery member configured to engage the distal end portion of the housing when the delivery member is moved in the distal direction relative to the housing to deform the distal end portion of the housing to produce an opening through which the drug-containing tablet can be expelled because it protects the tablet until it is ready to be dispensed in the proper location and to include the recessed portion because the recess better matches the shape of the tablet/pill which improves dispensing and helps prevent damage to the pill/tablet.
	(Re claim 14) “the drug-containing tablet, the drug-containing tablet being disposed in the volume, the volume is defined before the delivery member is moved in the distal direction relative to the housing” (13 figure 2).
	(Re claim 15) “a safety member contacting a portion of the delivery member to limit movement of the delivery member relative to the housing in the distal direction” (16,18 figure 2,3).
	(Re claim 16) “the housing defines a channel” (5,7,13 figure 2). “the delivery member includes a protrusion slidably disposed within the channel, the protrusion configured to limit movement of the delivery member relative to the housing in the distal direction” (16 figure 2,3).
	(Re claim 18) “wherein the delivery member includes a protrusion configured to engage a portion of the housing to limit movement of the delivery member relative to the housing in a proximal direction” (15 figure 2,3).

(Re claim 20) “the housing and delivery member are configured to enable a user to deliver the drug-containing tablet to a sub-lingual mucosal membrane” (1,13 figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner




/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655